Case 4:19-cr-00254-ALM-KPJ Document 45-1 Filed 07/01/20 Page 1 of 1 PageID #: 95



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

 UNITED STATES OF AMERICA,                        §
                                                  §
                                                  §
 vs.                                              §
                                                  § Case No. 4:19-cr-00254
 CRAIG BEASON                                     §
                                                  §
       Defendant.                                 §

                       ORDER ON DEFENDANT’S UNOPPOSED
                        MOTION TO CONTINUE SENTENCING

       The Court has considered Defendant’s Unopposed Motion to Continue Sentencing

 hearing.     The Court GRANTS the motion and will reset the sentencing on the Court’s

 docket for                               2020.
